The opinion of the court was delivered by
Burch, J.:
The action was one to recover a real-estate agent’s commission. A demurrer was sustained to the plaintiff’s evidence, and he appeals.
The plaintiff pleaded he was employed to sell the defendants’ land, and did sell it at the agreed price, whefeby he earned the stipulated commission. The proof was the plaintiff found a person *260whom he believed would buy, and solicited the defendants to sell. The defendants responded by telegram, which specified the conditions upon which the plaintiff might act. He was to contract a sale on definitely stated terms, and was to procure a deposit of 25 per cent of the price with the contract. The prospective purchaser read the telegram, said to the plaintiff he would deal on the basis of the telegram, and gave the plaintiff a check for a small portion of the price, to bind the deal until papers could be drawn. No contract of sale was concluded, no cash deposit of 25 per cent of the price was made, and the negotiations did not result in a sale. The plaintiff gave what he regarded as reasons why he did not or could not comply with the conditions of the telegram, and now insists, contrary to his pleading, that he should recover as if his employment were simply to find a purchaser ready, able, and willing to buy. The plaintiff had no employment or authority except that contained in the telegram, and he failed to establish the cause of action stated in his petition.
The judgment of the district court is affirmed.